Citation Nr: 0107778	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-04 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected bilateral hearing loss prior to June 10, 1999, on 
appeal from an initial grant of service connection.

2.  Entitlement to an effective date prior to March 16, 1999, 
for the grant of service connection and compensable 
evaluation for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARINGS ON APPEAL

Appellant and C. C. P.



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision in which the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) granted service connection for bilateral hearing 
loss, on the basis of clear and unmistakable error, rated as 
noncompensable from February 5, 1955.  In that decision, the 
RO also granted service connection for tinnitus, and assigned 
a 10 percent disability rating therefor, effective as of 
March 16, 1999, which is the date of receipt of his claim for 
benefits for that disorder.  In October 1999, the RO 
increased the disability rating for bilateral hearing loss to 
10 percent, based on a change in rating criteria and 
effective as of June 10, 1999.  

A personal hearing was held before the undesigned member of 
the Board, sitting in Washington, D.C., in August 2000, by 
means of video teleconferencing.

The issue of entitlement to an effective date prior to March 
16, 1999, for the award of service connection for tinnitus is 
the subject of the REMAND below.


FINDINGS OF FACT

1.  Whispered voice test results of record as of February 5, 
1955, do not provide a basis for the award of a compensable 
disability evaluation for bilateral hearing loss on that 
date.

2.  Audiogram results dated in March 1955 do not provide a 
basis for the award of a compensable disability evaluation 
for bilateral hearing loss between February 5, 1955, and June 
9, 1999.


CONCLUSION OF LAW

The criteria for assignment of a compensable disability 
evaluation for bilateral hearing loss, prior to June 10, 
1999, are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, §§ 4.85, 4.86, Diagnostic Code 6100 (2000); 38 C.F.R. 
Part 4, § 3.141 (1949); Schedule for Rating Disabilities, 
1945 Edition, Diagnostic Codes 6252, 6253, 6255, 6256, 6257, 
6258.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

This claim arises from the veteran's application for 
assignment of an earlier effective date, and specifically 
February 5, 1955, for the award of a compensable evaluation 
for his service-connected bilateral hearing loss.  There is 
no issue as to substantial completeness of the application.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096 (2000) (to be codified at 
38 U.S.C. § 5102).  VA has also secured all VA and private 
medical records that the veteran has indicated are pertinent 
to his claim, and VA has satisfied its duty with respect to 
such records and with receipt of sufficient information to 
proceed.  In particular, the veteran has indicated that no 
records that reflect the degree of hearing loss manifested 
since his separation from service in February 1955, and which 
have not already been associated with his claims file, are 
available or could otherwise be secured.  VA's duty to assist 
the claimant in this regard accordingly has been satisfied.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(b) and (c)).  In addition, the veteran 
has been advised of the evidence that would be necessary for 
him to complete his claim; the supplemental statement of the 
case (SSOC) issued by the RO in January 2000 in particular 
notes that the medical evidence currently of record does not 
substantiate his claim; it therefore follows that it also 
indicates what medical evidence in fact would be needed to 
substantiate that claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified at 38 U.S.C. § 5103(a)).  The 
requirements set forth in the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, (2000), with 
regard to notice and development of this claim, have been 
satisfied.

II.  Factual Background

The report of the veteran's separation examination, dated in 
January 1955, shows that his hearing was evaluated as 15/15, 
bilaterally, for both whispered and spoken voice.

A private audiogram, conducted in March 1955, can be 
interpreted as indicating that the veteran had hearing 
thresholds of 5 decibels, 5 decibels, 40 decibels, and 65 
decibels, at 1000, 2000, 3000, and 4000 hertz, respectively, 
in the right ear, and 15 decibels, 15 decibels, 60 decibels, 
and 60 decibels, at 1000, 2000, 3000, and 4000 hertz, 
respectively, in the left ear.  The audiogram does not 
indicate whether the results noted therein were reported in 
ASA units.

In March 1955, the veteran submitted a claim for service 
connection for bilateral nerve deafness.  In April 1955, the 
Atlanta RO denied service connection for defective hearing.  
In August 1999, following another request by the veteran for 
service connection, the RO determined that the April 1955 
decision had been clearly and unmistakably erroneous, and 
accordingly granted service connection for bilateral hearing 
loss, effective as of February 5, 1955, the day following the 
veteran's last day of active service.  A noncompensable 
evaluation was assigned.  In October 1999, the RO determined 
that the August 1999 rating had been clearly and unmistakably 
erroneous in its failure to award a 10 percent rating for 
bilateral hearing loss as of June 10, 1999, which was the 
effective date of a change in regulation.  

In August 2000, the veteran, at a personal hearing held by 
means of video teleconferencing before the undersigned Board 
member, indicated that, between 1955 and 1999, he had had his 
hearing tested only once, in 1985, by a company that was 
promoting hearing aids.  He also indicated that he did not 
have a copy of that test. 

III.  Legal Analysis

At the August 2000 personal hearing, and in other 
communications with VA, the veteran and his representative 
indicated that the benefit the veteran seeks is assignment of 
a compensable evaluation for his service-connected hearing 
loss from the effective date of service connection.  In the 
August 1999 rating decision, service connection for hearing 
loss was established as of February 5, 1955, and that is the 
date as of which the veteran contends his 10 percent rating 
should have been effective.  This appeal is from the initial 
rating granting service connection, and the entire body of 
evidence is for equal consideration.  The veteran has not 
sought a higher rating than the 10 percent now assigned, but 
feels it should be so rated from an earlier date.  Consistent 
with the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of 
the disability is the primary concern).  The Board here 
considers all evidence, from service forward, in determining 
the appropriate evaluation.  The RO has likewise considered 
all evidence from service in evaluating the veteran's hearing 
loss.

Under the regulatory scheme in effect as of February 5, 1955, 
disability ratings were assigned in accordance with the 
Schedule for Rating Disabilities, 1945 Edition.  38 C.F.R. 
§ 3.141(a) (1949).  The 1945 Schedule, at Diagnostic Codes 
6250 through 6258, provided that impairment of auditory 
acuity was to be assessed by reference to hearing at a 
specified distance.  A noncompensable disability evaluation 
was appropriate when hearing was possible to 5, 10 or 15 feet 
in one ear, and to 15 feet (Diagnostic Code 6257) or 20 feet 
(Diagnostic Code 6258) in the other ear.  A 10 percent 
disability rating was appropriate when there was an absence 
of air and bone conduction in one ear, and hearing was 
possible to 15 or 20 feet in the other ear (Diagnostic Codes 
6252 and 6253, respectively); when there was bone conduction 
in one ear, and hearing was possible to 15 or 20 feet in the 
other ear (Diagnostic Codes 6255 and 6256, respectively); 
when hearing was possible to 1 or 2 feet in one ear, and 
hearing was possible to 15 feet (Diagnostic Code 6257) or 20 
feet (Diagnostic Code 6258) in the other ear; or when hearing 
was possible to 5 or 10 feet in one ear, and hearing was 
possible to 10 feet in the other ear (Diagnostic Code 6257).  

The report of the veteran's separation medical examination, 
dated in January 1955, shows that his hearing was recorded as 
15/15, bilaterally, for both whispered and spoken voice.  The 
veteran has indicated that no reports reflecting his degree 
of auditory impairment, other than those already associated 
with his claims folder, are available; it follows that this 
report is the only medical evidence identifying hearing 
thresholds as measured by feet that is contemporaneous with 
February 1955.  This report clearly shows that the veteran's 
degree of hearing impairment, as would be measured for VA 
rating purposes, was, as of February 5, 1955, noncompensable.

The March 1955 audiogram likewise does not provide a basis 
for finding that a compensable disability evaluation could be 
awarded as of February 5, 1955.  As indicated above, the 
rating criteria that were in effect at that time did not 
provide for utilization of audiometric testing as a method by 
which the degree of service-connected hearing impairment 
could be ascertained for rating purposes.  Currently, 
however, evaluations of bilateral defective hearing range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second.  To evaluate the degree of disability from 
defective hearing, the revised rating schedule establishes 
eleven auditory acuity levels, from level I for essentially 
normal acuity through level XI for profound deafness.  38 
C.F.R. § 4.85, Part 4 (2000), Diagnostic Code 6100.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1993).  Table VIA, 
set forth at 38 C.F.R. § 4.85 (2000), provides for means of 
rating hearing impairment when speech discrimination testing 
has not been furnished.

Under the current criteria, average thresholds of 29 decibels 
in the right ear and 38 decibels in the left ear (the average 
of 5 decibels, 5 decibels, 40 decibels, and 65 decibels, at 
1000, 2000, 3000, and 4000 hertz, respectively, in the right 
ear, and the average of 15 decibels, 15 decibels, 60 
decibels, and 60 decibels, at 1000, 2000, 3000, and 4000 
hertz, respectively, in the left ear, as shown on the March 
1955 audiogram), warrants assignment of level I numeric 
designations for each ear which, in turn, warrants assignment 
of a noncompensable disability evaluation; see 38 C.F.R. 
§ 4.85, Tables VIA and VII, and Diagnostic Code 6100 (2000).  
Even when the findings presented in the March 1955 audiogram 
are adjusted for changes in testing methods, and are 
converted to ISO standards (in which case hearing thresholds 
in the right ear are 15 decibels, 15 decibels, 50 decibels, 
and 70 decibels, at 1000, 2000, 3000, and 4000 hertz, 
respectively, for an average right ear threshold of 38 
decibels, and hearing thresholds in the left ear are 25 
decibels, 25 decibels, 70 decibels, and 65 decibels, at 1000, 
2000, 3000, and 4000 hertz, respectively, in the left ear, 
for an average left ear threshold of 46 decibels), the rating 
criteria require that right ear hearing loss is assigned 
level I, and left ear hearing loss is assigned level II.  
Under the rating criteria, this degree of bilateral hearing 
loss is noncompensable; see 38 C.F.R. § 4.85, Tables VIA and 
VII, and Diagnostic Code 6100 (2000).  The criteria under 
which the current 10 percent rating was assigned became 
effective on June 10, 1999, and such criteria do not provide 
a basis for an increased disability rating prior to that 
date.  The evidence is devoid of medical findings, in the 
form of audiometric testing, dated between March 1955 and 
July 1999, whereby the severity of the veteran's hearing loss 
could be ascertained by reference to the appropriate 
diagnostic criteria.  The veteran has clearly indicated that 
no such evidence is available.  The Board is unable to 
substitute the veteran's subjective assessment of his past 
level of hearing disability or its own speculation for 
competent and objective medical evidence of the level of 
hearing loss.

In brief, the preponderance of the evidence is against the 
veteran's claim for assignment of a compensable disability 
evaluation for bilateral hearing loss as of February 5, 1955, 
or for any time thereafter, prior to June 10, 1999.  His 
claim, accordingly, fails.


ORDER

An effective date earlier than June 10, 1999, for the award 
of a compensable disability rating for bilateral hearing 
loss, from an initial grant of service connection, is denied.


REMAND

The veteran has also requested that he be accorded an 
effective date of February 5, 1955, for the award of service 
connection and a 10 percent disability rating for tinnitus.  
The RO, in August 1999, granted service connection for that 
disability and awarded a 10 percent rating therefor, 
effective as of March 16, 1999, which is the date of receipt 
of his claim for benefits.  The request for an earlier 
effective date constitutes a notice of disagreement with that 
decision, as it pertains to that particular question.  
38 C.F.R. § 20.201 (2000).  The RO did not thereafter furnish 
the veteran and his representative an SOC with regard to this 
issue.  The RO instead provided him a statement of the case 
on the issue of entitlement to a higher evaluation for 
tinnitus.  As the veteran had not sought a higher evaluation, 
but had asked that service connection be effective February 
5, 1955, the SOC provided was not responsive to the issue 
raised by the veteran.  The United States Court of Appeals 
for Veterans Claims (Court) has held, in such circumstances, 
that the Board is to remand the claim to the RO for issuance 
of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

This claim is accordingly REMANDED for the following:

1.  Ensure that all notice and 
development requirements mandated by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), are satisfied.

2.  Thereafter, issue an SOC with regard 
to the issue of entitlement to an 
effective date prior to March 16, 1999, 
for the grant of service connection and 
award of a compensable evaluation for 
tinnitus.  Notify the veteran of the time 
limit within which he must submit a 
timely and adequate substantive appeal in 
order to assure appellate review.  The 
case is to be returned to the Board only 
if a timely and adequate substantive 
appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.  No inference as to the ultimate 
disposition of this claim should be made.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



